Exhibit 10.2

 



CONSULTING AGREEMENT

THIS AGREEMENT is made and entered into effective as of the 10th day of October
2019, by and between Douglas L. Davis., (“Consultant”), and GBT BitSpeed Corp.,
a Nevada corporation (the “Company”).

R E C I T A L S:

A.       The Company is a closely-held corporation that was a formed or will be
formed as a special purpose entity and as vehicle for the joint venture as
stated in the Joint Venture Agreement between the BITSPEED LLC (“BITSPEED”) and
GBT Technologies Inc. (“GBT”).

B.       The Company’s principal purposes are: (1) identifying, investigating,
investing in, and creating business with technology opportunities and
organizations; (2) obtain additional financing and/or become publicly owned
through the sale of shares to the public and/or obtain financing through private
placement offering(s); and (3) activities incidental thereto (collectively
“Company Purposes”).

C.       Consultant is a highly experienced entrepreneur, technologist,
consultant, business strategist, and has senior-level experience in privately
and publicly held companies, and is well connected within the technology
industry in Europe and the United States. Consultant is experienced in the
financing field and familiar with the steps necessary to assist a closely-held
business in becoming a publicly held company and/or obtain financing through
private placement offering(s).

D.       The Company is willing to engage Consultant to perform consulting
services for its benefit and is willing to pay Consultant a reasonable fee for
those services.

E.       The parties hereto desire to enter into this Consulting Agreement upon
the terms and conditions hereinafter set forth.

A G R E E M E N T S:

1.                   CONSULTING SERVICES. Consultant agrees to provide
consulting services to the Company relating to the Company Purposes including,
but not limited to, the following:

a.Assisting the Company in developing its investment image;

b.Interviewing and selecting investment bankers;

c.Meeting with investment bankers, security analysts, portfolio managers,
stockbrokers, and traders;

d.Assisting in determining the appropriate pricing for an initial public
offering and/or private placement offering(s);

e.Being available for investor and due diligence meetings;

f.Working with attorneys and investment bankers on registration statement as
needed;

g.Advising in connection with development of technology opportunities to be
invested in by Company;

h.Advising in connection with all products and services business development,
including but not limited to, planning, budgeting, revenue projections,
marketing and sales, and contract administration; and

i.Advising in connection with other investments Company may pursue, including
all stages involved.



 1 

 

2.                   CONSULTING FEE. In consideration of Consultant’s
performance of the services referred to in Paragraph 1 for the term hereof, the
Company agrees to pay to Consultant a consulting fee in an amount equal to
$10,000 per month, payable in GBT shares of common stock. The number of GBT
shares of common stock shall be paid on a quarterly basis at the beginning of
each quarter, prorated for partial quarters, and be determined by dividing
$30,000 by GBT’s 20 day VWAP.

3.                   TERM. The term of this Agreement shall commence on the date
hereof and continue for two (2) years, ending on October 9, 2021.
Notwithstanding anything else to the contrary herein, since this Consulting
Agreement is part of the Joint Venture Agreement; a termination of this
Consulting Agreement shall only be done in compliance and conformity with the
Joint Venture Agreement, Company Article of Incorporation and Bylaws, Company
policy, and the Transaction Documents.

4.                   CONFIDENTIAL INFORMATION. It is expressly understood and
agreed that all trade secrets and proprietary know-how of the Company are
confidential and are the sole property of the Company. Consultant shall have no
right to possession of such trade secrets and know-how other than in the
discharge of its duties hereunder.

5.                   LIABILITY OF CONSULTANT. In the course of carrying out its
duties as obligated under this Consulting Agreement, Consultant shall be liable
only for willful misconduct, but in all other respects, shall not be liable to
the Company for any mistake of judgment. If the Consultant becomes liable or
responsible for the payment of any debt, encumbrance, liability or judgment
arising out of or resulting from Consultant’s performance under this Agreement,
and the payment of such debt, encumbrance, liability or a judgment did not arise
through the willful misconduct of Consultant, the Company shall indemnify
Consultant for any and all such expense.

6.                   INDEPENDENT CONTRACTOR STATUS. Consultant is providing
services to the Company only for the purposes and to the extent set forth in
this Consulting Agreement and the Joint Venture Agreement, and Consultant’s
relation to the Company shall at all times during the term of this Consulting
Agreement be that of an independent contractor. In connection with the
Consultant Agreement and the Consulting Fee, Consultant shall not be considered
as having employee status or as being entitled to participate in any plans,
arrangements, or distributions by the Company pertaining to or in connection
with any pension plan, stock plan, bonus plan, profit sharing plan or similar
plan or benefit for the Company’s employees.

7.                   COST AND EXPENSES. The Company shall reimburse Consultant
for reasonable out-of-pocket costs and expenses incurred by Consultant in
connection with the performance of its duties as described herein.

8.                   NOTICES. Any notices, statements, payments or other
communications by the parties hereto to the other party shall be directed to the
address set forth below:

 

If to the Company:                            GBT BitSpeed Corp.

Attention:

2500 Broadway, Suite F-125

Santa Monica, CA 90404 USA

Telephone: (424) 238-4589

 

If to Consultant:                                Attention: Douglas Davis

2030 Canyon Court

La Habra Heights, CA 90631 USA

Telephone: (310) 710-5810

 



 2 

 

9.                   ASSIGNMENTS. Neither party shall assign this Agreement or
any portion of the rights without the prior written consent of the other party
hereto.

10.                BINDING EFFECT. This Agreement, and its terms and provisions,
shall be binding upon, and inure to, the benefit of the parties, their
successors, administrators, executors and assigns, except as otherwise provided
herein.

11.                COMPLETE AGREEMENT. This Agreement sets forth all of the
covenants, agreements, conditions and understandings between the parties hereto,
and except for the Joint Venture Agreement between BITSPEED and GBT and the
terms thereunder, there are no covenants, promises, agreements, conditions or
understandings, either oral or written, between them other than as set forth
herein, and those agreements which are executed contemporaneously herewith. This
Agreement cannot be modified or changed except by a written instrument executed
by all the parties hereto.

12.                CONSTRUCTION. This Agreement shall be construed in accordance
with and be governed by the laws of the State of California.

IN WITNESS WHEREOF, the parties hereto have set their hands the day and year
first above written.

“COMPANY”:

GBT BITSPEED INC.

 

Dated: October 10, 2019                                                By: /s/
Mansour Khatib
      Mansour Khatib

 Its: CMO

 

“CONSULTANT”

 

 

Dated: October 10, 2019                                                By: /s/
Douglas L. Davis

       Douglas L. Davis

 



 3 

 

 

